CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



EXHIBIT 10.22
AMENDMENT 1
to the
CONTRACT FOR CONSTRUCTION
of
TWO VESSELS for
SEABULK TANKERS, INC.
by
NATIONAL STEEL AND SHIPBUILDING COMPANY




By the signatures below, the Contract between the Parties executed on
September 10, 2013 is amended as follows. Any Articles or paragraphs within
Articles not shown below remain as set forth in the Contract without changes.




ARTICLE 1        STATEMENT OF WORK


(a)    Contract Work. Contractor shall furnish all facilities, labor,
supervision, material, supplies, machinery and equipment, and shall perform all
work necessary to design, construct, launch, outfit, test and deliver two
Vessels (NASSCO Hulls 552 and 557) qualified for operation in the U.S. coastwise
trade in compliance with the Jones Act and in international trades to the extent
identified in and in accordance with the appropriate Specifications and Vessel
Drawings (as such terms are defined below in the SPECIFICATIONS AND VESSEL
DRAWINGS Article 2), using only new, good quality materials, supplies, machinery
and equipment. Contractor shall do everything required of it by this Contract,
the Specifications, and the Vessel Drawings, including the development of Design
Products (as defined below in the DESIGN RIGHTS Article 10) and the installation
of any material that the Contract and/or the Specifications provides shall be
furnished by Purchaser all in accordance with international standard
shipbuilding and shipping practices as identified within the Specifications (all
together as the “Contract Work"), for the total consideration of the Contract
Price.


(e)    Vessel Contract Delivery Dates.
(1) Subject to Articles 1(e)(2) and 9, Contractor shall tender each Vessel to
Purchaser on the following respective date for such Vessel, which may be
contracted or extended by mutual agreement of the Parties or as provided for
elsewhere in this Contract (after any changes, collectively, the “Vessel
Contract Delivery Dates” and each a “Vessel Contract Delivery Date”):




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[*]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.



Vessel Contract
Vessel Number             Delivery Dates
Vessel 1 (Hull552):                May 1, 2016
Vessel 2 (Hull 557):              March 15, 2017


ARTICLE 3        PRICING
(b)    Contract Base Price and Contract Price. The “Contract Base Price” for
each Vessel shall be as set out in the table below.


Vessel Number                            Price
Vessel 1, Hull 552                            [*]
Vessel 2, Hull 557                            [*]


The Contract Base Price for each Vessel set forth above shall be a firm fixed
price and not subject to adjustment except as provided in this Contract.









